ORIGINAL                                                                    04/14/2022

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 22-0175

                                         OP 22-0175


T.M.B., by and through DARCY SAUNDERS,
CAPITAL CITY CASE MANAGEMENT,
                                                                               FILED
Guardian and Conservator,                                                       APR 14 2022
                                                                             Bowen Greenwood
                                                                           Clerk of Supreme Court
              Petitioner,                                                     State of Niontana


       v.                                                            ORDER

FIRST JUDICIAL DISTRICT COURT, LEWIS
AND CLARK COUNTY, HON. MICHAEL
MENAHAN, Presiding,

              Respondent.


       Petitioner T.M.B., by and through Darcy Saunders, Capital City Case Management,
Guardian Conservator, and via counsel, seeks a writ of supervisory control to reverse the
February 16, 2022 Order — Motion for Summary Judgment of the First Judicial District Court,
Lewis and Clark County, in its Cause No. ADV-2020-1599.
       We have amended the caption to reflect the proper parties in this original proceeding.
M. R. App. P. 14. Having reviewed the Petition and the challenged Order, we deem it
appropriate to obtain a summary response. Therefore, in accordance with M. R. App. P. 14(7),
       IT IS ORDERED that West Mont and the State of Montana, defendants in the matter
below, and the First Judicial District Court, are each granted twenty days from the date of this
Order, to prepare, file, and serve a response to the petition for writ of supervisory control.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the First Judicial District Court, Lewis and Clark County,
Cause No. ADV-2020-1599, and the Honorable Michael Menahan, presiding.
       DATED this /4/./. day of April, 2022.
                                                  For the Court,


                                                  By
                                                                     Justice